The Opinion of the Court was delivered by Treat, C. J.*  Adams recovered a judgment against Go-forth, administrator of Hale. The record was filed at the last term of this Court, and on a suggestion of the death of Goforth, leave was given to sue out a writ of erior in the name of the public administrator of St. Glair county. The counsel of Adams now moves to dismiss the writ of.error, and in support of the motion, produces the certificate of the Probate Justice showing that the public administrator has never taken out letters of administration on the estate of Hale. The order of the last term was imprqvidently obtained. The public administrator, merely because he is such, has no authority to prosecute a writ of error to reverse the judgment. He must first obtain letters of administration on the estate. The statute makes it his duty to administer on certain estates, but requires him to give bond and take out letters of administration in each-particular case, before he is invested with any control over the estate. Rev. Stat. ch. 109, § 60. In this case, he is a mere stranger to the record, and has no power to prosecute the writ of error. The motion will be sustained. Motion sutained.  Trumbull, J, having been of counsel in this case, took no part in the decision of the motion.